DETAILED ACTION
Claims 1-20 are pending.  Claims 1, 8, and 15 are in independent form. This Office action is FINAL.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because the broadest reasonable interpretation of the “storage medium readable by a processing circuit” encompasses signals per se.  
Claim 15-20 in particular recite “a storage medium readable by a processing circuit”.  Looking to paragraph 53 of the present Specification, it appears that “a computer readable storage medium”, can be interpreted as “not to be construed as being transitory signals per se”. However, it appears that the applicant claims “a storage medium readable by a processing circuit”, which under a broadest reasonable interpretation of claims 15-20 read in light of the present Specification, may comprise transitory signals, and therefore is directed towards signals per se.  In order to overcome this rejection, Examiner recommends that Applicant amends claims 15-20 to disclose either “a non-transitory computer readable storage medium” or “a computer-readable storage medium”.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2012/0260132 to Blue et al. ("Blue") in view of Non-Patent Literature “Moving forward with .

	Regarding claim 1, Blue teaches:
 	A method for identifying test cases that provide an increased likelihood of fault detection in a System Under Test (SUT), the method comprising: 
modeling inputs to the SUT as a plurality of attributes, wherein each attribute is eligible to take on a respective one or more attribute values (Blue: Paragraph [0005], “defining a functional coverage model of a System Under Test (SUT) based on a functional coverage by a test suite, wherein the test suite comprising a plurality of tests, wherein the functional coverage model comprises attributes, each having a set of possible values, wherein the functional coverage model defines possible combinations of values of the attributes as covered by the test suite”); 
generating a plurality of sets of test vectors, wherein each set of test vectors provides a desired amount of coverage of a test space that includes all possible combinations of attribute values (Blue: Paragraph [0005], “determining a subset of the possible combinations of values, wherein the subset is characterized in covering substantially all n-wise combinations of the possible combinations; and selecting a subset of the plurality of tests, wherein the selected subset of plurality of tests is operative to cover the subset of the determined possible combinations of values”; Abstract, “functional coverage model of a System Under Test (SUT) may be defined to represent all covered combinations of functional attributes”); 
generating, for each set of test vectors, a respective corresponding set of test cases (Blue: Paragraph [0005], “determining a subset of the possible combinations of values, wherein the subset is characterized in covering substantially all n-wise combinations of the possible combinations; and .

However, Blue does not appear to explicitly teach:
executing each respective corresponding set of test cases to obtain execution results; 
determining, based at least in part on the execution results, that a particular test case satisfies criteria for designation as a champion test case; and 
generating a set of test cases to be executed to include the champion test case.

However, in the same field of endeavor, Yilmaz teaches:
executing each respective corresponding set of test cases to obtain execution results (Yilmaz: Page 7, Col. 1, Section 5, Paragraph 1, “after testing, developers normally examine the test results. One of the first questions they ask is whether the tests passed or failed. When some test cases fail, developers will normally analyze the test results to better understand the observed failures and to search for clues on how to fix the underlying faults”; and Page 1, Col. 1-2, Section 1, Paragraph 2, “the testing of industrial systems will almost always involve sampling enormous input spaces and testing representative instances of a system's behavior. In practice, this sampling is commonly performed with techniques collectively referred to as combinatorial interaction testing, (or CIT) [6], [8]. CIT typically models a system under test (SUT) as a set of factors (choice points or parameters), each of which takes its values from a particular domain. Based on this model, CIT then generates a sample, meeting a specified coverage criteria; that is, the sample contains some specified combinations of the factors and their values. For instance, pairwise testing requires that each possible combination of values, for each pair of factors, appears at least once in the sample”); 
determining, based at least in part on the execution results, that a particular test case satisfies criteria for designation as a champion test case (Yilmaz: Page 7, Col. 1, Section 5, Paragraph 1, “after testing, developers normally examine the test results. One of the first questions they ask is whether the tests passed or failed. When some test cases fail, developers will normally analyze the test results to better understand the observed failures and to search for clues on how to fix the underlying faults”; and Page 7, Col. 1, Section 5, Paragraph 2, “every potential failure diagnosis is validated by further testing, rather than being accepted once a statistical threshold has been reached. With these approaches, if a configuration in a covering array fails, that configuration is first divided into smaller partitions using a divide-and-conquer approach”; wherein the criteria is a failure that designates it as a failed case); and 
generating a set of test cases to be executed to include the champion test case (Yilmaz: Page 7, Col. 1, Section 5, Paragraph 2, “With these approaches, if a configuration in a covering array fails, that configuration is first divided into smaller partitions using a divide-and-conquer approach. Each partition contains a subset of the factor values present-in the original failing configuration, with the remaining values replaced by safe values. These partitions are then retested to determine whether they are also failure inducing. The iterations terminate when all the faulty interactions in the original failing configuration have been determined”; wherein the determined failure case or champion case is expanded into multiple test cases that include a subset of the champion test case).

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Blue by executing the test cases and determining a failed case and expanding the test case in other test cases, as taught by Yilmaz.  One of ordinary skill in the art would have been motivated to use the methods of Yilmaz because the use of breaking test cases into coverage criteria speeds up the time needed to test a larger coverage of configurations of software. (Yilmaz: Page 1, Section 1, Paragraphs [0001]-[0007]).

wherein the champion test case exposes a pairwise error produced by a combination of a first attribute value for a first attribute and a second attribute value for a second attribute.

However, in the same field of endeavor, Durand teaches:
	wherein the champion test case exposes a pairwise error produced by a combination of a first attribute value for a first attribute and a second attribute value for a second attribute (Durand: Paragraph [0088], “More specifically, use of a covering array will detect errors coming from all pair-wise or "t-wise" interactions of parameter values, while minimizing the number of tests”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by the Blue/Yilmaz combination by having the test cases seen by a covering array to only be a pair-wise combination of two attributes, as taught by Durand.  One of ordinary skill in the art would have been motivated to use the methods of Durand because by using a coverage array you will see a balanced tradeoff between expense and coverage. (Durand: Paragraph [0088]).

However, the Blue/Yilmaz/Durand combination does not appear to explicitly teach:
wherein at least a predetermined number of test cases in the set of test cases include the first attribute value and the second attribute value.  

However, in the same field of endeavor, Ding teaches:
wherein at least a predetermined number of test cases in the set of test cases include the first attribute value and the second attribute value (Ding: Paragraph [0055], “For evaluations of the second .  

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by the Blue/Yilmaz/Durand combination by having a predetermined amount of tests cases to include the values that the case is designed to indicate that reveals errors, as taught by Ding.  One of ordinary skill in the art would have been motivated to use the methods of Ding because it will result in an improved way of testing large scale software systems that ensures a sufficiently high quality of the software system but does not prohibitively consume time and resources. (Ding: Paragraph [0004]).

Regarding claim 8, Blue teaches:
 	A system for identifying test cases that provide an increased likelihood of fault detection in a System Under Test (SUT), the system comprising: 
at least one processor (Blue: Paragraph [0006], “Another exemplary embodiment of the disclosed subject matter is a computerized apparatus having a processor”; and Paragraph [0051], “the apparatus 200 may comprise a storage device 207. The storage device 207 may be a hard disk drive, a Flash disk, a Random Access Memory (ROM), a memory chip, or the like. In some exemplary embodiments, the storage device 207 may retain program code operative to cause the processor 202 to perform acts associated with any of the subcomponents of the apparatus 200”); and  P201809349US01 
Page 27 of 32at least one memory storing computer-executable instructions, wherein the at least one processor is configured to access the at least one memory and execute the computer-executable instructions to (Blue: Paragraph [0051], “the apparatus 200 may comprise a storage device 207. The storage device 207 may be a hard disk drive, a Flash disk, a Random Access Memory (ROM), a memory chip, or the like. In some exemplary embodiments, the storage device 207 may retain program code operative to cause the processor 202 to perform acts associated with any of the subcomponents of the apparatus 200”): 
model inputs to the SUT as a plurality of attributes, wherein each attribute is eligible to take on a respective one or more attribute values (Blue: Paragraph [0005], “defining a functional coverage model of a System Under Test (SUT) based on a functional coverage by a test suite, wherein the test suite comprising a plurality of tests, wherein the functional coverage model comprises attributes, each having a set of possible values, wherein the functional coverage model defines possible combinations of values of the attributes as covered by the test suite”); 
generate a plurality of sets of test vectors, wherein each set of test vectors provides a desired amount of coverage of a test space that includes all possible combinations of attribute values (Blue: Paragraph [0005], “determining a subset of the possible combinations of values, wherein the subset is characterized in covering substantially all n-wise combinations of the possible combinations; and selecting a subset of the plurality of tests, wherein the selected subset of plurality of tests is operative to cover the subset of the determined possible combinations of values”; Abstract, “functional coverage model of a System Under Test (SUT) may be defined to represent all covered combinations of functional attributes”); 
generate, for each set of test vectors, a respective corresponding set of test cases (Blue: Paragraph [0005], “determining a subset of the possible combinations of values, wherein the subset is characterized in covering substantially all n-wise combinations of the possible combinations; and selecting a subset of the plurality of tests, wherein the selected subset of .

However, Blue does not appear to explicitly teach:
execute each respective corresponding set of test cases to obtain execution results; 
determine, based at least in part on the execution results, that a particular test case satisfies criteria for designation as a champion test case; and 
expand a set of test cases to be executed to include the champion test case.

However, in the same field of endeavor, Yilmaz teaches:
execute each respective corresponding set of test cases to obtain execution results (Yilmaz: Page 7, Col. 1, Section 5, Paragraph 1, “after testing, developers normally examine the test results. One of the first questions they ask is whether the tests passed or failed. When some test cases fail, developers will normally analyze the test results to better understand the observed failures and to search for clues on how to fix the underlying faults”; and Page 1, Col. 1-2, Section 1, Paragraph 2, “the testing of industrial systems will almost always involve sampling enormous input spaces and testing representative instances of a system's behavior. In practice, this sampling is commonly performed with techniques collectively referred to as combinatorial interaction testing, (or CIT) [6], [8]. CIT typically models a system under test (SUT) as a set of factors (choice points or parameters), each of which takes its values from a particular domain. Based on this model, CIT then generates a sample, meeting a specified coverage criteria; that is, the sample contains some specified combinations of the factors and their values. For instance, pairwise testing requires that each possible combination of values, for each pair of factors, appears at least once in the sample”); 
determine, based at least in part on the execution results, that a particular test case satisfies criteria for designation as a champion test case (Yilmaz: Page 7, Col. 1, Section 5, Paragraph 1, “after testing, developers normally examine the test results. One of the first questions they ask is whether the tests passed or failed. When some test cases fail, developers will normally analyze the test results to better understand the observed failures and to search for clues on how to fix the underlying faults”; and Page 7, Col. 1, Section 5, Paragraph 2, “every potential failure diagnosis is validated by further testing, rather than being accepted once a statistical threshold has been reached. With these approaches, if a configuration in a covering array fails, that configuration is first divided into smaller partitions using a divide-and-conquer approach”; wherein the criteria is a failure that designates it as a failed case); and 
expand a set of test cases to be executed to include the champion test case (Yilmaz: Page 7, Col. 1, Section 5, Paragraph 2, “With these approaches, if a configuration in a covering array fails, that configuration is first divided into smaller partitions using a divide-and-conquer approach. Each partition contains a subset of the factor values present-in the original failing configuration, with the remaining values replaced by safe values. These partitions are then retested to determine whether they are also failure inducing. The iterations terminate when all the faulty interactions in the original failing configuration have been determined”; wherein the determined failure case or champion case is expanded into multiple test cases that include a subset of the champion test case).

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Blue by executing the test cases and determining a failed case and expanding the test case in other test cases, as taught by Yilmaz.  One of ordinary skill in the art would have been motivated to use the methods of Yilmaz because the use of breaking test cases into coverage criteria speeds up the time needed to test a larger coverage of configurations of software. (Yilmaz: Page 1, Section 1, Paragraphs [0001]-[0007]).

However, the Blue/Yilmaz combination does not appear to explicitly teach:
wherein the champion test case exposes a pairwise error produced by a combination of a first attribute value for a first attribute and a second attribute value for a second attribute.

However, in the same field of endeavor, Durand teaches:
	wherein the champion test case exposes a pairwise error produced by a combination of a first attribute value for a first attribute and a second attribute value for a second attribute (Durand: Paragraph [0088], “More specifically, use of a covering array will detect errors coming from all pair-wise or "t-wise" interactions of parameter values, while minimizing the number of tests”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by the Blue/Yilmaz combination by having the test cases seen by a covering array to only be a pair-wise combination of two attributes, as taught by Durand.  One of ordinary skill in the art would have been motivated to use the methods of Durand because by using a coverage array you will see a balanced tradeoff between expense and coverage. (Durand: Paragraph [0088]).

However, the Blue/Yilmaz/Durand combination does not appear to explicitly teach:
wherein at least a predetermined number of test cases in the set of test cases include the first attribute value and the second attribute value.  

However, in the same field of endeavor, Ding teaches:
wherein at least a predetermined number of test cases in the set of test cases include the first attribute value and the second attribute value (Ding: Paragraph [0055], “For evaluations of the second criterion that calculate a respective numerical index for each of the plurality of test cases 50, the predetermined percentage can be identified as the predetermined percentage of the plurality of test cases 50 having values that the numerical index is designed to indicated as the most likely to reveal errors”).  

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by the Blue/Yilmaz/Durand combination by having a predetermined amount of tests cases to include the values that the case is designed to indicate that reveals errors, as taught by Ding.  One of ordinary skill in the art would have been motivated to use the methods of Ding because it will result in an improved way of testing large scale software systems that ensures a sufficiently high quality of the software system but does not prohibitively consume time and resources. (Ding: Paragraph [0004]).

	Regarding claim 15, Blue teaches:
 	A computer program product for identifying test cases that provide an increased likelihood of fault detection in a System Under Test (SUT), the computer program product comprising a storage medium readable by a processing circuit, the storage medium storing instructions executable by the processing circuit to cause a method to be performed (Blue: Paragraph [0007], “Yet another exemplary embodiment of the disclosed subject matter is a computer program product, the product comprising: a computer readable medium; a first program instruction for defining a functional coverage model of a System Under Test (SUT) based on a functional coverage by a test suite, wherein the test suite comprising a plurality of tests, wherein the functional coverage model comprises attributes”; and , the method comprising: 
modeling inputs to the SUT as a plurality of attributes, wherein each attribute is eligible to take on a respective one or more attribute values (Blue: Paragraph [0005], “defining a functional coverage model of a System Under Test (SUT) based on a functional coverage by a test suite, wherein the test suite comprising a plurality of tests, wherein the functional coverage model comprises attributes, each having a set of possible values, wherein the functional coverage model defines possible combinations of values of the attributes as covered by the test suite”); 
generating a plurality of sets of test vectors, wherein each set of test vectors provides a desired amount of coverage of a test space that includes all possible combinations of attribute values (Blue: Paragraph [0005], “determining a subset of the possible combinations of values, wherein the subset is characterized in covering substantially all n-wise combinations of the possible combinations; and selecting a subset of the plurality of tests, wherein the selected subset of plurality of tests is operative to cover the subset of the determined possible combinations of values”; Abstract, “functional coverage model of a System Under Test (SUT) may be defined to represent all covered combinations of functional attributes”); 
generating, for each set of test vectors, a respective corresponding set of test cases (Blue: Paragraph [0005], “determining a subset of the possible combinations of values, wherein the subset is characterized in covering substantially all n-wise combinations of the possible combinations; and selecting a subset of the plurality of tests, wherein the selected subset of plurality of tests is operative to cover the subset of the determined possible combinations of values”);

However, Blue does not appear to explicitly teach:
executing each respective corresponding set of test cases to obtain execution results; 
determining, based at least in part on the execution results, that a particular test case satisfies criteria for designation as a champion test case; and 
expanding a set of test cases to be executed to include the champion test case.

However, in the same field of endeavor, Yilmaz teaches:
executing each respective corresponding set of test cases to obtain execution results (Yilmaz: Page 7, Col. 1, Section 5, Paragraph 1, “after testing, developers normally examine the test results. One of the first questions they ask is whether the tests passed or failed. When some test cases fail, developers will normally analyze the test results to better understand the observed failures and to search for clues on how to fix the underlying faults”; and Page 1, Col. 1-2, Section 1, Paragraph 2, “the testing of industrial systems will almost always involve sampling enormous input spaces and testing representative instances of a system's behavior. In practice, this sampling is commonly performed with techniques collectively referred to as combinatorial interaction testing, (or CIT) [6], [8]. CIT typically models a system under test (SUT) as a set of factors (choice points or parameters), each of which takes its values from a particular domain. Based on this model, CIT then generates a sample, meeting a specified coverage criteria; that is, the sample contains some specified combinations of the factors and their values. For instance, pairwise testing requires that each possible combination of values, for each pair of factors, appears at least once in the sample”); 
determining, based at least in part on the execution results, that a particular test case satisfies criteria for designation as a champion test case (Yilmaz: Page 7, Col. 1, Section 5, Paragraph 1, “after testing, developers normally examine the test results. One of the first questions they ask is whether the ; and 
expanding a set of test cases to be executed to include the champion test case (Yilmaz: Page 7, Col. 1, Section 5, Paragraph 2, “With these approaches, if a configuration in a covering array fails, that configuration is first divided into smaller partitions using a divide-and-conquer approach. Each partition contains a subset of the factor values present-in the original failing configuration, with the remaining values replaced by safe values. These partitions are then retested to determine whether they are also failure inducing. The iterations terminate when all the faulty interactions in the original failing configuration have been determined”; wherein the determined failure case or champion case is expanded into multiple test cases that include a subset of the champion test case).

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer program product disclosed by Blue by executing the test cases and determining a failed case and expanding the test case in other test cases, as taught by Yilmaz.  One of ordinary skill in the art would have been motivated to use the methods of Yilmaz because the use of breaking test cases into coverage criteria speeds up the time needed to test a larger coverage of configurations of software. (Yilmaz: Page 1, Section 1, Paragraphs [0001]-[0007]).

However, the Blue/Yilmaz combination does not appear to explicitly teach:
wherein the champion test case exposes a pairwise error produced by a combination of a first attribute value for a first attribute and a second attribute value for a second attribute.

However, in the same field of endeavor, Durand teaches:
	wherein the champion test case exposes a pairwise error produced by a combination of a first attribute value for a first attribute and a second attribute value for a second attribute (Durand: Paragraph [0088], “More specifically, use of a covering array will detect errors coming from all pair-wise or "t-wise" interactions of parameter values, while minimizing the number of tests”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer program product taught by the Blue/Yilmaz combination by having the test cases seen by a covering array to only be a pair-wise combination of two attributes, as taught by Durand.  One of ordinary skill in the art would have been motivated to use the methods of Durand because by using a coverage array you will see a balanced tradeoff between expense and coverage. (Durand: Paragraph [0088]).

However, the Blue/Yilmaz/Durand combination does not appear to explicitly teach:
wherein at least a predetermined number of test cases in the set of test cases include the first attribute value and the second attribute value.  

However, in the same field of endeavor, Ding teaches:
wherein at least a predetermined number of test cases in the set of test cases include the first attribute value and the second attribute value (Ding: Paragraph [0055], “For evaluations of the second criterion that calculate a respective numerical index for each of the plurality of test cases 50, the .  

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer program product taught by the Blue/Yilmaz/Durand combination by having a predetermined amount of tests cases to include the values that the case is designed to indicate that reveals errors, as taught by Ding.  One of ordinary skill in the art would have been motivated to use the methods of Ding because it will result in an improved way of testing large scale software systems that ensures a sufficiently high quality of the software system but does not prohibitively consume time and resources. (Ding: Paragraph [0004]).

Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Blue in view of Yilmaz in view of Durand in view of Ding and further in view of U.S. Publication No. 2017/0262361 to Francis et al. (“Francis”).

	Regarding claim 2, the Blue/Yilmaz/Durand/Ding combination teaches all of the elements of claim 1. However, the Blue/Yilmaz/Durand/Ding combination does not appear to explicitly teach: 
	wherein determining that the particular test case satisfies the criteria for designation as the champion test case comprises determining that the particular test case has exposed more than a threshold number of faults.

However, in the same field of endeavor, Francis teaches:
	wherein determining that the particular test case satisfies the criteria for designation as the champion test case comprises determining that the particular test case has exposed more than a threshold number of faults (Francis: Paragraph [0029], “For example, the failure analyzer (132) may issue an alert identifying test cases (116a-116n) whose failure count exceeds a predetermined number, whose execution time exceeds a predetermined amount, and/or whose resource (e.g., processor or memory) utilization exceeds a predetermined amount”).

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by the Blue/Yilmaz/Durand/Ding combination by determining a test case as a failure by identifying the test case as having a threshold number of faults, as taught by Francis.  One of ordinary skill in the art would have been motivated to use the methods of Francis because it will allow a more efficient testing method that will assist in detect bugs as early as possible in the software development cycle. (Francis: Paragraphs [0002]-[0005]]).

	Regarding claim 9, the Blue/Yilmaz/Durand/Ding combination teaches all of the elements of claim 8. However, the Blue/Yilmaz/Durand/Ding combination does not appear to explicitly teach: 
	wherein the at least one processor is configured to determine that the particular test case satisfies the criteria for designation as the champion test case by executing the computer-executable instructions to determine that the particular test case has exposed more than a threshold number of faults.

However, in the same field of endeavor, Francis teaches:
	wherein the at least one processor is configured to determine that the particular test case satisfies the criteria for designation as the champion test case by executing the computer-executable instructions to determine that the particular test case has exposed more than a threshold number of faults (Francis: Paragraph [0029], “For example, the failure analyzer (132) may issue an alert identifying test cases (116a-116n) whose failure count exceeds a predetermined number, whose execution time exceeds a predetermined amount, and/or whose resource (e.g., processor or memory) utilization exceeds a predetermined amount”).

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by the Blue/Yilmaz/Durand/Ding combination by determining a test case as a failure by identifying the test case as having a threshold number of faults, as taught by Francis.  One of ordinary skill in the art would have been motivated to use the methods of Francis because it will allow a more efficient testing method that will assist in detect bugs as early as possible in the software development cycle. (Francis: Paragraphs [0002]-[0005]]).

Regarding claim 16, the Blue/Yilmaz/Durand/Ding combination teaches all of the elements of claim 15. However, the Blue/Yilmaz/Durand/Ding combination does not appear to explicitly teach: 
	wherein determining that the particular test case satisfies the criteria for designation as the champion test case comprises determining that the particular test case has exposed more than a threshold number of faults.

However, in the same field of endeavor, Francis teaches:
	wherein determining that the particular test case satisfies the criteria for designation as the champion test case comprises determining that the particular test case has exposed more than a threshold number of faults (Francis: Paragraph [0029], “For example, the failure analyzer (132) may issue an alert identifying test cases (116a-116n) whose failure count exceeds a predetermined number, .

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer program product disclosed by the Blue/Yilmaz/Durand/Ding combination by determining a test case as a failure by identifying the test case as having a threshold number of faults, as taught by Francis.  One of ordinary skill in the art would have been motivated to use the methods of Francis because it will allow a more efficient testing method that will assist in detect bugs as early as possible in the software development cycle. (Francis: Paragraphs [0002]-[0005]]).

Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Blue in view of Yilmaz in view of Durand in view of Ding and further in view of U.S. Publication No. 2010/0100871 to Celeskey et al. (“Celeskey”).

Regarding claim 3, the Blue/Yilmaz/Durand/Ding combination teaches all of the elements of claim 1. However, the Blue/Yilmaz/Durand/Ding combination does not appear to explicitly teach: 
	wherein determining that the particular test case satisfies the criteria for designation as the champion test case comprises determining that the particular test case has exposed a fault more than a threshold percentage of a number of times the particular test case is executed.

However, in the same field of endeavor, Celeskey teaches:
	wherein determining that the particular test case satisfies the criteria for designation as the champion test case comprises determining that the particular test case has exposed a fault more than a threshold percentage of a number of times the particular test case is executed (Celeskey: Paragraph [0116], “If the testing tool 30 determines that a straight fail/pass ratio exceeds a standard deviation threshold as compared to the average fail/pass ratio, then the testing tool 30 may indicate that the test file or the bucket contains a local error or the system contains a systemic error”).

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by the Blue/Yilmaz/Durand/Ding combination by determining a test case as a failure by identifying the test case as failing above a threshold percentage number of times, as taught by Celeskey.  One of ordinary skill in the art would have been motivated to use the methods of Celeskey because it allows the ability to distinguish between different kinds of failures as well as the severity and impact of automated test case failures. (Celeskey: Paragraphs [0004]-[0006]]).

Regarding claim 10, the Blue/Yilmaz/Durand/Ding combination teaches all of the elements of claim 8. However, the Blue/Yilmaz/Durand/Ding combination does not appear to explicitly teach: 
	wherein the at least one processor is configured to determine that the particular test case satisfies the criteria for designation as the champion test case by executing the computer-executable instructions to determine that the particular test case has exposed a fault more than a threshold percentage of a number of times the particular test case is executed.

However, in the same field of endeavor, Celeskey teaches:
	wherein the at least one processor is configured to determine that the particular test case satisfies the criteria for designation as the champion test case by executing the computer-executable instructions to determine that the particular test case has exposed a fault more than a threshold percentage of a number of times the particular test case is executed (Celeskey: Paragraph [0116], “If the testing tool 30 determines that a straight fail/pass ratio exceeds a standard deviation threshold as compared to the average fail/pass ratio, then the testing tool 30 may indicate that the test file or the bucket contains a local error or the system contains a systemic error”).

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by the Blue/Yilmaz/Durand/Ding combination by determining a test case as a failure by identifying the test case as failing above a threshold percentage number of times, as taught by Celeskey.  One of ordinary skill in the art would have been motivated to use the methods of Celeskey because it allows the ability to distinguish between different kinds of failures as well as the severity and impact of automated test case failures. (Celeskey: Paragraphs [0004]-[0006]]).

Regarding claim 17, the Blue/Yilmaz/Durand/Ding combination teaches all of the elements of claim 15. However, the Blue/Yilmaz/Durand/Ding combination does not appear to explicitly teach: 
	wherein determining that the particular test case satisfies the criteria for designation as the champion test case comprises determining that the particular test case has exposed a fault more than a threshold percentage of a number of times the particular test case is executed.

However, in the same field of endeavor, Celeskey teaches:
	wherein determining that the particular test case satisfies the criteria for designation as the champion test case comprises determining that the particular test case has exposed a fault more than a threshold percentage of a number of times the particular test case is executed (Celeskey: Paragraph [0116], “If the testing tool 30 determines that a straight fail/pass ratio exceeds a standard deviation .

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer program product disclosed by the Blue/Yilmaz/Durand/Ding combination by determining a test case as a failure by identifying the test case as failing above a threshold percentage number of times, as taught by Celeskey.  One of ordinary skill in the art would have been motivated to use the methods of Celeskey because it allows the ability to distinguish between different kinds of failures as well as the severity and impact of automated test case failures. (Celeskey: Paragraphs [0004]-[0006]]).

Claims 4-7, 11-14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Blue in view of Yilmaz in view of Durand in view of Ding and further in view of U.S. Publication No. 2018/0329807 to Atyam et al. (“Atyam”).

Regarding claim 4, the Blue/Yilmaz/Durand/Ding combination teaches all of the elements of claim 1. However, the Blue/Yilmaz/Durand/Ding combination does not appear to explicitly teach:
generating champion test case data corresponding to the particular test case responsive at least in part to determining that the particular test case satisfies the criteria for designation as the champion test case; and 
regenerating the champion test case based at least in part on the champion test case data.

However, in the same field of endeavor, Atyam teaches:
generating champion test case data corresponding to the particular test case responsive at least in part to determining that the particular test case satisfies the criteria for designation as the champion test case (Atyam: Paragraph [0017], “the testing tool also evaluates test case history associated with a developer. More specifically, in previous release cycles, a test case might fail at a certain area of code with which a developer was involved. When the test fails, the testing tool may create metadata associating that developer with the test case. During a subsequent release, the testing tool may obtain such history and add the test case as one that should be executed during the current run of test cases”; and Paragraph [0031], “the scoring component 215 may score the test case based on a developer that is associated with a given test case. The evaluation component 210 can determine whether a developer is associated with a given test case based on metadata for the test case. For instance, metadata may describe whether a test case failed on an area of code authored by a developer. In such a case, the scoring component 215 may increment the score based on this information”); and 
regenerating the champion test case based at least in part on the champion test case data (Atyam: Paragraph [0017], “the testing tool also evaluates test case history associated with a developer. More specifically, in previous release cycles, a test case might fail at a certain area of code with which a developer was involved. When the test fails, the testing tool may create metadata associating that developer with the test case. During a subsequent release, the testing tool may obtain such history and add the test case as one that should be executed during the current run of test cases”).

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by the Blue/Yilmaz/Durand/Ding combination by determining a test case as a failed test case and generating information regarding the failed test case to regenerate the test case based on the information, as taught by Atyam.  One of ordinary skill in the art would have been motivated to use the methods of Atyam because it will allow the minimum 

Regarding claim 5, the Blue/Yilmaz/Durand/Ding/Atyam combination teaches all of the elements of claim 4 and further teaches:
wherein the champion test case data comprises an identifier of the champion test case and metadata associated with the champion test case, and wherein regenerating the champion test case comprises generating the champion test case based at least in part on the identifier (Atyam: Paragraph [0017], “the testing tool also evaluates test case history associated with a developer. More specifically, in previous release cycles, a test case might fail at a certain area of code with which a developer was involved. When the test fails, the testing tool may create metadata associating that developer with the test case. During a subsequent release, the testing tool may obtain such history and add the test case as one that should be executed during the current run of test cases”; and Paragraph [0031], “the scoring component 215 may score the test case based on a developer that is associated with a given test case. The evaluation component 210 can determine whether a developer is associated with a given test case based on metadata for the test case. For instance, metadata may describe whether a test case failed on an area of code authored by a developer. In such a case, the scoring component 215 may increment the score based on this information”; wherein the identifier of that specific test case is associated with the metadata and the test case is later regenerated for a newer release based on the metadata being associated to the identifier of that specific test case).

Regarding claim 6, the Blue/Yilmaz/Durand/Ding/Atyam combination teaches all of the elements of claim 5 and further teaches:
assigning a weight to the champion test case based at least in part on a relative strength of the champion test case in detecting one or more faults in the SUT, wherein the metadata comprises the weight (Atyam: Paragraph [0017], “the testing tool also evaluates test case history associated with a developer. More specifically, in previous release cycles, a test case might fail at a certain area of code with which a developer was involved. When the test fails, the testing tool may create metadata associating that developer with the test case. During a subsequent release, the testing tool may obtain such history and add the test case as one that should be executed during the current run of test cases”; and Paragraph [0031], “the scoring component 215 may score the test case based on a developer that is associated with a given test case. The evaluation component 210 can determine whether a developer is associated with a given test case based on metadata for the test case. For instance, metadata may describe whether a test case failed on an area of code authored by a developer. In such a case, the scoring component 215 may increment the score based on this information”).

Regarding claim 7, the Blue/Yilmaz/Durand/Ding/Atyam combination teaches all of the elements of claim 6 and further teaches:
selecting one or more test cases for inclusion in the expanded set of test cases (Yilmaz: Page 7, Col. 1, Section 5, Paragraph 2, “With these approaches, if a configuration in a covering array fails, that configuration is first divided into smaller partitions using a divide-and-conquer approach. Each partition contains a subset of the factor values present-in the original failing configuration, with the remaining values replaced by safe values. These partitions are then retested to determine whether they are also failure inducing. The iterations terminate when all the faulty interactions in the original failing configuration have been determined”; wherein the determined failure case or champion case is expanded into multiple test cases that include a subset of the champion test case) based at least in part on the weight assigned to the champion test case (Atyam: Paragraph [0031], “the scoring component 215 may , wherein selecting the one or more test cases comprises selecting a threshold number of test cases that each test a particular combination of two or more attribute values tested by the champion test case (Yilmaz: Page 7, Col. 1, Section 5, Paragraph 2, “With these approaches, if a configuration in a covering array fails, that configuration is first divided into smaller partitions using a divide-and-conquer approach. Each partition contains a subset of the factor values present-in the original failing configuration, with the remaining values replaced by safe values. These partitions are then retested to determine whether they are also failure inducing. The iterations terminate when all the faulty interactions in the original failing configuration have been determined”; wherein the threshold number is the number of subset test cases that are needed to isolate the configuration possibilities of attributes; and wherein a subset of the factor values present-in the original failing configuration reads on two or more attribute values).

Regarding claim 11, the Blue/Yilmaz/Durand/Ding combination teaches all of the elements of claim 8. However, the Blue/Yilmaz/Durand/Ding combination does not appear to explicitly teach:
generate champion test case data corresponding to the particular test case responsive at least in part to determining that the particular test case satisfies the criteria for designation as the champion test case; and 
regenerate the champion test case based at least in part on the champion test case data.


generate champion test case data corresponding to the particular test case responsive at least in part to determining that the particular test case satisfies the criteria for designation as the champion test case (Atyam: Paragraph [0017], “the testing tool also evaluates test case history associated with a developer. More specifically, in previous release cycles, a test case might fail at a certain area of code with which a developer was involved. When the test fails, the testing tool may create metadata associating that developer with the test case. During a subsequent release, the testing tool may obtain such history and add the test case as one that should be executed during the current run of test cases”; and Paragraph [0031], “the scoring component 215 may score the test case based on a developer that is associated with a given test case. The evaluation component 210 can determine whether a developer is associated with a given test case based on metadata for the test case. For instance, metadata may describe whether a test case failed on an area of code authored by a developer. In such a case, the scoring component 215 may increment the score based on this information”); and 
regenerate the champion test case based at least in part on the champion test case data (Atyam: Paragraph [0017], “the testing tool also evaluates test case history associated with a developer. More specifically, in previous release cycles, a test case might fail at a certain area of code with which a developer was involved. When the test fails, the testing tool may create metadata associating that developer with the test case. During a subsequent release, the testing tool may obtain such history and add the test case as one that should be executed during the current run of test cases”).

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by the Blue/Yilmaz/Durand/Ding combination by determining a test case as a failed test case and generating information regarding the failed test case to regenerate the test case based on the information, as taught by Atyam.  One of ordinary 

Regarding claim 12, the Blue/Yilmaz/Durand/Ding/Atyam combination teaches all of the elements of claim 11 and further teaches:
wherein the champion test case data comprises an identifier of the champion test case and metadata associated with the champion test case, and wherein the at least one processor is configured to regenerate the champion test case by executing the computer-executable instructions to generate the champion test case based at least in part on the identifier (Atyam: Paragraph [0017], “the testing tool also evaluates test case history associated with a developer. More specifically, in previous release cycles, a test case might fail at a certain area of code with which a developer was involved. When the test fails, the testing tool may create metadata associating that developer with the test case. During a subsequent release, the testing tool may obtain such history and add the test case as one that should be executed during the current run of test cases”; and Paragraph [0031], “the scoring component 215 may score the test case based on a developer that is associated with a given test case. The evaluation component 210 can determine whether a developer is associated with a given test case based on metadata for the test case. For instance, metadata may describe whether a test case failed on an area of code authored by a developer. In such a case, the scoring component 215 may increment the score based on this information”; wherein the identifier of that specific test case is associated with the metadata and the test case is later regenerated for a newer release based on the metadata being associated to the identifier of that specific test case).


assign a weight to the champion test case based at least in part on a relative strength of the champion test case in detecting one or more faults in the SUT, wherein the metadata comprises the weight (Atyam: Paragraph [0017], “the testing tool also evaluates test case history associated with a developer. More specifically, in previous release cycles, a test case might fail at a certain area of code with which a developer was involved. When the test fails, the testing tool may create metadata associating that developer with the test case. During a subsequent release, the testing tool may obtain such history and add the test case as one that should be executed during the current run of test cases”; and Paragraph [0031], “the scoring component 215 may score the test case based on a developer that is associated with a given test case. The evaluation component 210 can determine whether a developer is associated with a given test case based on metadata for the test case. For instance, metadata may describe whether a test case failed on an area of code authored by a developer. In such a case, the scoring component 215 may increment the score based on this information”).

Regarding claim 14, the Blue/Yilmaz/Durand/Ding/Atyam combination teaches all of the elements of claim 13 and further teaches:
wherein the at least one processor is further configured to execute the computer-executable instructions to: 
select one or more test cases for inclusion in the expanded set of test cases (Yilmaz: Page 7, Col. 1, Section 5, Paragraph 2, “With these approaches, if a configuration in a covering array fails, that configuration is first divided into smaller partitions using a divide-and-conquer approach. Each partition contains a subset of the factor values present-in the original failing configuration, with the remaining values replaced by safe values. These partitions are then retested to determine whether they are also based at least in part on the weight assigned to the champion test case (Atyam: Paragraph [0031], “the scoring component 215 may score the test case based on a developer that is associated with a given test case. The evaluation component 210 can determine whether a developer is associated with a given test case based on metadata for the test case. For instance, metadata may describe whether a test case failed on an area of code authored by a developer. In such a case, the scoring component 215 may increment the score based on this information”; wherein the weights indicate the possibility of failure in the specific test case due to other factors, wherein the weights are used to indicate failure from a test case), wherein the at least one processor is configured to select the one or more test cases by executing the computer- executable instructions to select a threshold number of test cases that each test a particular combination of two or more attribute values tested by the champion test case (Yilmaz: Page 7, Col. 1, Section 5, Paragraph 2, “With these approaches, if a configuration in a covering array fails, that configuration is first divided into smaller partitions using a divide-and-conquer approach. Each partition contains a subset of the factor values present-in the original failing configuration, with the remaining values replaced by safe values. These partitions are then retested to determine whether they are also failure inducing. The iterations terminate when all the faulty interactions in the original failing configuration have been determined”; wherein the threshold number is the number of subset test cases that are needed to isolate the configuration possibilities of attributes; and wherein a subset of the factor values present-in the original failing configuration reads on two or more attribute values).

Regarding claim 18, the Blue/Yilmaz/Durand/Ding combination teaches all of the elements of claim 8. However, the Blue/Yilmaz/Durand/Ding combination does not appear to explicitly teach:
generating champion test case data corresponding to the particular test case responsive at least in part to determining that the particular test case satisfies the criteria for designation as the champion test case, wherein the champion test case data comprises an identifier of the champion test case and metadata associated with the champion test case; and 
regenerating the champion test case based at least in part on the identifier.

However, in the same field of endeavor, Atyam teaches:
generating champion test case data corresponding to the particular test case responsive at least in part to determining that the particular test case satisfies the criteria for designation as the champion test case (Atyam: Paragraph [0017], “the testing tool also evaluates test case history associated with a developer. More specifically, in previous release cycles, a test case might fail at a certain area of code with which a developer was involved. When the test fails, the testing tool may create metadata associating that developer with the test case. During a subsequent release, the testing tool may obtain such history and add the test case as one that should be executed during the current run of test cases”; and Paragraph [0031], “the scoring component 215 may score the test case based on a developer that is associated with a given test case. The evaluation component 210 can determine whether a developer is associated with a given test case based on metadata for the test case. For instance, metadata may describe whether a test case failed on an area of code authored by a developer. In such a case, the scoring component 215 may increment the score based on this information”), wherein the champion test case data comprises an identifier of the champion test case and metadata associated with the champion test case (Atyam: Paragraph [0017], “the testing tool also evaluates test case history associated with a developer. More specifically, in previous release cycles, a test case might fail at a certain area of code with which a developer was involved. When the test fails, the testing tool may create metadata associating that developer with the test case. During a subsequent release, the ; and 
regenerating the champion test case based at least in part on the identifier (Atyam: Paragraph [0017], “the testing tool also evaluates test case history associated with a developer. More specifically, in previous release cycles, a test case might fail at a certain area of code with which a developer was involved. When the test fails, the testing tool may create metadata associating that developer with the test case. During a subsequent release, the testing tool may obtain such history and add the test case as one that should be executed during the current run of test cases”; and Paragraph [0031], “the scoring component 215 may score the test case based on a developer that is associated with a given test case. The evaluation component 210 can determine whether a developer is associated with a given test case based on metadata for the test case. For instance, metadata may describe whether a test case failed on an area of code authored by a developer. In such a case, the scoring component 215 may increment the score based on this information”; wherein the identifier of that specific test case is associated with the metadata and the test case is later regenerated for a newer release based on the metadata being associated to the identifier of that specific test case).

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer program product disclosed by the Blue/Yilmaz/Durand/Ding combination by determining a test case as a failed test case and generating information regarding the failed test case to regenerate the test case based on the information, as taught by Atyam.  One of ordinary skill in the art would have been motivated to use the methods of Atyam because it will allow the minimum amount of test cases while still maximizing coverage and therefore having a more efficient testing experience. (Atyam: Paragraphs [0016]-[0018]]).

Regarding claim 19, the Blue/Yilmaz/Durand/Ding/Atyam combination teaches all of the elements of claim 18 and further teaches:
assigning a weight to the champion test case based at least in part on a relative strength of the champion test case in detecting one or more faults in the SUT, wherein the metadata comprises the weight (Atyam: Paragraph [0017], “the testing tool also evaluates test case history associated with a developer. More specifically, in previous release cycles, a test case might fail at a certain area of code with which a developer was involved. When the test fails, the testing tool may create metadata associating that developer with the test case. During a subsequent release, the testing tool may obtain such history and add the test case as one that should be executed during the current run of test cases”; and Paragraph [0031], “the scoring component 215 may score the test case based on a developer that is associated with a given test case. The evaluation component 210 can determine whether a developer is associated with a given test case based on metadata for the test case. For instance, metadata may describe whether a test case failed on an area of code authored by a developer. In such a case, the scoring component 215 may increment the score based on this information”).


selecting one or more test cases for inclusion in the expanded set of test cases (Yilmaz: Page 7, Col. 1, Section 5, Paragraph 2, “With these approaches, if a configuration in a covering array fails, that configuration is first divided into smaller partitions using a divide-and-conquer approach. Each partition contains a subset of the factor values present-in the original failing configuration, with the remaining values replaced by safe values. These partitions are then retested to determine whether they are also failure inducing. The iterations terminate when all the faulty interactions in the original failing configuration have been determined”; wherein the determined failure case or champion case is expanded into multiple test cases that include a subset of the champion test case) based at least in part on the weight assigned to the champion test case (Atyam: Paragraph [0031], “the scoring component 215 may score the test case based on a developer that is associated with a given test case. The evaluation component 210 can determine whether a developer is associated with a given test case based on metadata for the test case. For instance, metadata may describe whether a test case failed on an area of code authored by a developer. In such a case, the scoring component 215 may increment the score based on this information”; wherein the weights indicate the possibility of failure in the specific test case due to other factors, wherein the weights are used to indicate failure from a test case), wherein selecting the one or more test cases comprises selecting a threshold number of test cases that each test a particular combination of two or more attribute values tested by the champion test case (Yilmaz: Page 7, Col. 1, Section 5, Paragraph 2, “With these approaches, if a configuration in a covering array fails, that configuration is first divided into smaller partitions using a divide-and-conquer approach. Each partition contains a subset of the factor values present-in the original failing configuration, with the remaining values replaced by safe values. These partitions are then retested to determine whether they are also failure inducing. The iterations terminate when all the faulty interactions in the original failing .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  (US-20030233600-A1). The following statement is a brief summary of very pertinent art that was not relied upon:
US-20030233600-A1: This document discloses using test suites generated from combinatorial designs. This approach involves identifying parameters that define the space of possible test scenarios, than selecting test scenarios in such a way as to cover all the pairwise (or t-wise) interactions between these parameters and their values.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.N.P./Examiner, Art Unit 2114      

/MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114